
	

116 SRES 116 IS: Supporting the goals and ideals of Social Work Month and World Social Work Day on March 19, 2019.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Ms. Stabenow submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of Social Work Month and World Social Work Day on March 19, 2019.
	
	
 Whereas the social work profession is dedicated to enhancing well-being and helping meet the basic needs of all people, especially those who are vulnerable, oppressed, and living in poverty;
 Whereas, in 2019, the theme of Social Work Month, Elevate Social Work, embodies the need to recognize the extraordinary contributions of the profession to the society of the United States;
 Whereas the social work profession is expected to grow faster than average over the next 7 years, with more than 682,000 people expected to be employed as social workers by 2026;
 Whereas social workers elevate and empower people, giving them the ability to solve problems, cope with personal roadblocks, and get the resources they need to succeed;
 Whereas the social work profession is deeply woven into the society of the United States, with social workers active in government, schools, universities, social service agencies, communities, corporations, the military, and health care and mental health care settings;
 Whereas social workers are the largest group of providers of mental health services in the United States, and the Department of Veterans Affairs is one of the largest employers of social workers who hold advanced degrees;
 Whereas social workers travel across the United States and the world to help people in crisis, helping them overcome issues such as death and grief, epidemics, environmental pollution, and natural disasters such as wildfires, hurricanes, and floods;
 Whereas social workers have been at the forefront of social justice for decades, pushing for equal rights for women, African Americans, Latinos, people who are disabled, people who are LGBTQ, and various ethnic, cultural, and religious groups;
 Whereas, for more than a century, the social work profession has been on the cutting edge of helping to create changes to make the society of the United States a better place to live, including expanded voting rights, improved workplace safety, and the establishment of a minimum wage and social safety net programs that ameliorate poverty and hunger; and
 Whereas social workers stand ready to help the society of the United States address current pressing issues, including equal rights for all, the need for improved availability of health care and mental health services, immigration reform, voting rights, and the environmental impact of global warming: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of Social Work Month and World Social Work Day on March 19, 2019;
 (2)acknowledges the diligent efforts of individuals and groups that promote the importance of social work and observe Social Work Month and World Social Work Day;
 (3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing roles that social workers play; and
 (4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work.
			
